file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm




                                                               No. 00-097

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                                2001 MT 4

                                                              304 Mont. 56

                                                               16 P. 3d 409



                                                      STATE OF MONTANA,

                                                      Plaintiff and Respondent,

                                                                      v.

                                                     RONALD C. WOOSTER,

                                                     Defendant and Appellant.

                           APPEAL FROM: District Court of the Second Judicial District,

                                              In and for the County of Silver Bow,

                                        Honorable James E. Purcell, Judge Presiding

                                                     COUNSEL OF RECORD:

                                                             For Appellant:

                                                  Brad L. Belke, Butte, Montana

                                                            For Respondent:

                      Honorable Joseph P. Mazurek, Attorney General; Cregg W. Coughlin,

                                       Assistant Attorney General, Helena, Montana



file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (1 of 8)3/27/2007 2:15:59 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm

                                  Robert M. McCarthy, County Attorney; Brad Newman,

                                           Deputy County Attorney, Butte, Montana

                                              Submitted on Briefs: August 31, 2000
                                                  Decided: January 18, 2001

                                                                    Filed:

                                    __________________________________________

                                                                     Clerk



Justice W. William Leaphart delivered the Opinion of the Court.

¶1 Ronald Wooster (Wooster) appeals from the Second Judicial District Court's finding
that he suffers from a mental disease or defect and its order denying his petition for release
from the Montana State Hospital. We affirm the finding and order of the District Court.

¶2 In 1978, Wooster confessed to the murders of his two-and-a-half-year-old daughter
Stacy and his six-year-old daughter Kelly. He was acquitted of the deliberate homicide
charges stemming from those deaths when the District Court concluded that Wooster
suffered from a mental disease or defect which rendered him incapable of appreciating the
criminality of his conduct or conforming it to the requirements of the law. Following
acquittal, the District Court remanded Wooster to the permanent custody of the Montana
State Hospital (MSH) subject to his right to future hearings regarding his mental
condition.

¶3 Wooster petitioned for release in 1994. After taking testimony and reviewing the
reports of examining experts, the District Court found that Wooster suffered from the
mental disease or defect of "antisocial personality disorder." Concluding that he would
pose an unreasonable threat to himself or others if released, the District Court denied
Wooster's petition for release. Wooster appealed, claiming that antisocial personality
disorder is not a mental disease or defect under the relevant statutory provision, § 46-14-
101, MCA. State v. Wooster, 1999 MT 22, ¶ 21, 293 Mont. 195, ¶ 21, 974 P.2d 640, ¶ 21
(Wooster I).


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (2 of 8)3/27/2007 2:16:00 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm


¶4 In Wooster I, this Court determined that the definition of "mental disease or defect" was
ambiguous and adopted an additional affirmative definition of mental disease or defect.
After disposing of all other issues, we remanded for consideration of Wooster's petition
under this definition. Wooster I, ¶ 44. On remand, the District Court directed Dr. William
Stratford, a consulting forensic psychiatrist, and Dr. Susan Sachsenmaier, staff
psychologist at MSH, to evaluate Wooster and determine whether he suffered from a
mental disease or defect as defined in Wooster I. Based on their findings, the District
Court concluded that Wooster presently suffers from a mental disease or defect and denied
his petition for discharge or release from MSH. Wooster appeals from the District Court's
findings and order, raising the following issues:

¶5 1. Did the District Court err when it determined that Wooster suffers from a mental
disease or defect?

¶6 2. Did the District Court err by failing to consider alternatives to secure confinement
and make specific findings regarding Wooster's treatment?

                                                             DISCUSSION

¶7 We review a District Court's finding of mental disease or defect under the clearly
erroneous standard. Wooster I, ¶ 33; State v. Woods (1997), 285 Mont. 46, 53, 945 P.2d
918, 922. A district court's findings are clearly erroneous if they are not supported by
substantial credible evidence, if the court has misapprehended the effect of the evidence,
or if a review of the record leaves this Court with a definite and firm conviction that a
mistake has been committed. Interstate Production Credit v. DeSaye (1991), 250 Mont.
320, 323, 820 P.2d 1285, 1287.

¶8 1. Did the District Court err when it determined that Wooster suffers from a mental
disease or defect?

¶9 In Wooster I, we held that mental disease or defect means "an affliction with a mental
disease or mental condition that is manifested by a disorder or disturbance in behavior,
feeling, thinking, or judgment to such an extent that the person afflicted requires care,
treatment, and rehabilitation." Wooster I, ¶ 43. This affirmative definition complements
but does not alter the negative definition in § 46-14-101, MCA, which excludes from the
definition of mental disease or defect any "abnormality manifested only by repeated
criminal or other antisocial behavior." Wooster I, ¶ 43.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (3 of 8)3/27/2007 2:16:00 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm


¶10 On remand, the District Court directed Drs. Stratford and Sachsenmaier to determine
whether Wooster suffered from a mental disease or defect as defined in Wooster I. Each
reviewed existing files, conducted a psychological evaluation of Wooster and filed a
report with the District Court. Dr. Stratford concluded that Wooster suffers from antisocial
personality disorder with borderline and paranoid features. He stated his professional
opinion that Wooster continues to suffer from a "serious mental condition manifested by
disorders in behavior, feeling, thinking and judgment to the extent that he requires care,
treatment and rehabilitation." He strongly recommended against any conditional or
unconditional release. Dr. Sachsenmaier concluded that, although he showed little or no
behavioral evidence of an active antisocial personality disorder, Wooster retains that
diagnosis and meets the criteria for possessing a mental disease or defect under the
Wooster I standard. Dr. Sachsenmaier's report did not contain any specific
recommendation on release or treatment. Based on these conclusions and
recommendations, the District Court concluded that Wooster suffers from a mental disease
or defect and denied his petition for release.

¶11 Wooster does not dispute Drs. Stratford and Sachsenmaier's conclusions that he
suffers from a mental disease or defect under the affirmative definition set out in Wooster
I. Rather, he continues to assert that his particular mental illness-antisocial personality
disorder-is specifically excluded by § 46-14-101, MCA. However, this argument was
rejected when this Court considered Wooster's original appeal.

¶12 In Wooster I, we concluded that "a person with antisocial personality disorder has a
condition that is manifest by much more than 'only . . . repeated criminal or other
antisocial behavior' and that this condition is not excluded by § 46-14-101, MCA."
Wooster I, ¶ 37. Under the doctrine of the law of the case, a prior decision of this Court
resolving a particular issue between the same parties in the same case is binding and
cannot be relitigated. State v. Woods (1997), 285 Mont. 46, 52, 945 P.2d 918, 921 (citing
State v. Black (1990), 245 Mont. 39, 44, 798 P.2d 530, 533).

¶13 The District Court's determination that Wooster suffered from a mental disease or
defect was supported by substantial evidence in the form of extensive evaluation and
comprehensive reports from Drs. Stratford and Sachsenmaier. Each concluded that
Wooster suffered from mental disease or defect as those terms were defined by this Court
in Wooster I. The District Court appropriately relied on the doctors' conclusions when
making its finding. Furthermore, under our holding in Wooster I, Wooster's antisocial
personality disorder is not excluded by the negative definition of § 46-14-101, MCA. We

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (4 of 8)3/27/2007 2:16:00 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm


conclude, therefore, that the District Court's finding that Wooster continues to suffer from
a mental disease or defect was based on substantial credible evidence and was not clearly
erroneous.

¶14 Did the District Court err by failing to consider alternatives to secure confinement and
make specific findings regarding Wooster's treatment?

¶15 Wooster argues that the District Court failed to consider conditional release as an
alternative to secure commitment and failed to make specific findings regarding treatment
benefits from continued commitment to the MSH. He points to no statutory authority
requiring these findings but claims, instead, that they are required to protect the due
process rights of individuals committed under a diagnosis of antisocial personality
disorder. Wooster contends that, absent specific findings related to both treatment and
supervision alternatives, secure confinement of an individual with antisocial personality
disorder is tantamount to punishment for criminal behavior without the process and
safeguards normally afforded criminal defendants. Without addressing the due process
argument, we note that the record does not support Wooster's claims that the District Court
failed to consider these issues or make appropriate findings.

¶16 There is no evidence in the record to support a finding that supervision alternatives
such as conditional release are appropriate for Wooster. Prior to his first appeal, the
District Court asked Drs. Stratford and Sachsenmaier to propose and prepare a conditional
release plan. Despite contributing to the report at the District Court's request, Dr. Stratford
did not support Wooster's conditional release. Dr. Sachsenmaier only supported
conditional release if and when Wooster completed additional sex offender and chemical
dependency treatment.

¶17 In their final reports to the District Court following remand, neither Dr. Stratford nor
Dr. Sachsenmaier recommended conditional release. Dr. Stratford expressly disapproved
of such a plan, stating:

        While other professionals may evaluate him and may see this differently, I very
        strongly do not believe that he is ready for any conditional or unconditional
        discharge off the Warm Springs State Hospital campus. . . . The only thing which
        might be of benefit and be a little progressive is that I am told the State Hospital is
        developing a independent living situation on the campus with security and strong
        levels of supervision. If they finish this, as I am told they will in the next month, Mr.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (5 of 8)3/27/2007 2:16:00 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm


        Wooster may be considered as a potential candidate for a campus only living
        arrangement with no outside or off hospital working, living or socialization.

Wooster presented the District Court with no evidence to support a finding that he would
be suitable for a conditional release. His claim that the District Court failed to consider a
lesser level of confinement is not supported by the record.

¶18 To the extent that the District Court did not make a specific finding regarding
appropriate supervision alternatives, they are implicit. This Court has adopted the doctrine
of implied findings for purposes of reviewing findings of fact. Interstate Brands Corp. v.
Cannon (1985), 218 Mont. 380, 384, 708 P.2d 573, 576. That doctrine provides that where
"findings are general in terms, any findings not specifically made, but necessary to the
[determination], are deemed to have been implied, if supported by the evidence."
Interstate Brands, 218 Mont. at 384, 708 P.2d at 576. Here, the record clearly supports the
finding that continued secure commitment was appropriate.

¶19 Wooster also argues that due process requires the District Court to make a specific
finding that Wooster will receive effective treatment. He contends that, without such a
finding, continued confinement at MSH is nothing more than punishment for past crimes,
imposed under the "clear and convincing evidence" standard of civil commitment rather
than the "beyond a reasonable doubt" standard required for a criminal conviction.

¶20 It is unnecessary to address the merits of this argument because there is no factual
basis for Wooster's contention that the Court failed to make a relevant finding. The
District Court stated in its conclusions of law that:

        The Defendant's mental disease or defect poses an unreasonable and foreseeable risk
        of danger to himself or others if he is released or discharged from Montana State
        Hospital at this time. Accordingly, continued commitment of the Defendant is
        necessary under the circumstances to protect the Defendant and the public and to
        provide effective care, treatment and rehabilitation to the Defendant. [Emphasis
        added.]

While, the District Court did not set out a specific treatment plan, it did make a finding
that the purpose of Wooster's continuing commitment was for treatment, care and
rehabilitation.



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (6 of 8)3/27/2007 2:16:00 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm


¶21 Finally, we note that Wooster's due process arguments depend on a false premise: that
there exists a direct link between the District Court's finding of mental disease or defect
and Wooster's past criminal acts. Wooster's argument assumes that the finding of mental
disease or defect was based solely on his diagnosis of antisocial personality disorder and,
in turn, that the diagnosis of antisocial personality disorder was based solely on Wooster's
past criminal activity. Neither of these assumptions are supported by the record.

¶22 First, the District Court's finding that Wooster suffers from a mental disease or defect
was not based strictly on his diagnosis of antisocial personality disorder. Rather, it was
based on the conclusion of two mental health experts that Wooster suffers from a "mental
condition manifested by disorders in his behavior, thinking or judgment to the extent that
he requires care, treatment, rehabilitation and a secure structured environment." While
antisocial personality disorder may be the primary condition which, in Wooster's case,
gives rise to "disorders in his behaviors, thinking or judgment," the finding of mental
disease or defect is also based on Drs. Sachsenmaier and Stratford's conclusions that those
disorders are of the type that "require care, treatment and rehabilitation." Both made
specific conclusions and recommendations to that effect.

¶23 Second, Wooster's diagnosis of antisocial personality disorder was not based on his
history of past criminal activity. Rather, it was based on extensive psychological testing
and evaluation. Both Dr. Stratford and Dr. Sachsenmaier thoroughly reviewed Wooster's
hospital records, past test results, conducted clinical interviews and administered and
evaluated a new battery of psychological tests. The record indicates that their diagnoses
were based on the results of their current psychological testing and clinical evaluation, not
Wooster's past criminal acts.

¶24 Wooster made no showing that the District Court's findings were not supported by
substantial credible evidence. Further, we cannot say that the District Court
misapprehended the effect of the evidence, or that a review of the record has left this
Court with a definite and firm conviction that a mistake has been committed. Therefore,
we must conclude that the District Court's findings were not clearly erroneous.

¶25 We affirm the District Court's order denying Wooster's petition for release.

                                               /S/ W. WILLIAM LEAPHART

                                                               We concur:


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (7 of 8)3/27/2007 2:16:00 PM
file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm


                                                     /S/ KARLA M. GRAY

                                                   /S/ JAMES C. NELSON

                                                        /S/ JIM REGNIER

                                               /S/ TERRY N. TRIEWEILER




file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/00-097%20Opinion.htm (8 of 8)3/27/2007 2:16:00 PM